COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Glenn Herbert Johnson v. Harris County; City of Houston;
                            Houston Independent School District; Houston Community
                            College System; Port of Houston Authority; Harris County
                            Flood Control District; Harris County Hospital District;
                            Harris County Department of Education; and Harris County
                            Appraisal District
Appellate case number:      01-18-00783-CV
Trial court case number:    1063034
Trial court:                County Civil Court at Law No. 2 of Harris County

       Appellant, Glenn Herbert Johnson, has filed a notice of the appeal of the trial
court’s final judgment, signed on July 31, 2018. Appellant’s brief initially was due on
October 19, 2018. After we granted his motions for an extension, appellant’s brief was
due by January 10, 2019, with no further extensions absent extraordinary circumstances.
On January 18, 2019, the Clerk of this Court notified appellant that neither a brief nor a
motion for extension of time had been filed and that, if a brief or a motion for extension
was not filed by January 28, 2019, the Court might dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.6(d), 38.8(a)(1),42.3. Appellant has filed a motion to
extend the time to file a brief to March 1, 2019. Appellees have filed an objection to
appellant’s motion and a motion to dismiss the appeal.
       Appellant’s motion to extend time is granted. Appellant’s brief is due to be filed
no later than March 1, 2019. See TEX. R. APP. P. 38.6(d). No further extensions will
be granted.
       Appellees’ motion to dismiss the appeal is denied.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: __February 7, 2019___